August 28, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         HOUSTON INDEPENDENT SCHOOL DISTRICT, Appellant

NO. 14-13-01115-CV                     V.

          PERX, AS NEXT FRIEND OF WRRX, A MINOR, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, PERX, as
Next Friend of WRRX, a Minor, signed, November 18, 2013, was heard on the
transcript of the record. We have inspected the record and find error in the trial
court’s judgment. We therefore order the judgment of the court below
REVERSED and RENDER judgment dismissing PERX’s claims against HISD
for lack of subject matter jurisdiction.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, PERX, as Next Friend of WRRX, a Minor.

      We further order this decision certified below for observance.